DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/7/20 and 7/14/20 have been considered by the examiner.

Drawings
The drawings received on 2/7/20 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest an inverter module including the limitation “the output bus bars for the respective plurality of phases .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takii (US 2021/0297016 A1) discloses a motor driving apparatus.
Okubo (US 2020/0295672 A1) discloses a power conversion device.
Shimada et al. (US 2020/0259425 A1) disclose an inverter control device.
Nakamura et al. (US 2020/0220489 A1) disclose driving power supply device.
Miyazaki et al. (US 2020/0220479 A1) disclose inverter control device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838